 

Exhibit 10.2

 

EXECUTION

 

DOCUMENT CUSTODY AGREEMENT

 

RUNWAY GROWTH CREDIT FUND INC.
Borrower

 

and

 

U.S. BANK NATIONAL ASSOCIATION
Document Custodian

 

and

 

KEYBANK NATIONAL ASSOCIATION
Administrative Agent

 

Dated

 

May 31, 2019

 

 

   

 

 

Table of Contents

 

    Page       Section 1. Certain Definitions 1       Section 2. Existing
Custody Agreement 4       Section 3. Appointment of the Document Custodian 4    
  Section 4. Delivery of Loan Asset Files 4       Section 5. Document
Custodian’s Acceptance of Loan Asset Files 5       Section 6. Document Custodian
Certification 6       Section 7. Release of Loan Asset Files 6       Section 8.
Further Obligations of the Document Custodian 7       Section 9. Proper
Instructions 7       Section 10. Transmission of Loan Asset Files 8      
Section 11. Fees of the Document Custodian 9       Section 12. Resignation or
Removal of Document Custodian; Termination of Agreement 10       Section 13.
Representations 11       Section 14. Notices 11       Section 15. Concerning the
Document Custodian 13       Section 16. Force Majeure 16       Section 17.
Indemnification 16       Section 18. Amendments 17       Section 19. Effective
Waiver 17       Section 20. Severability 17       Section 21. Binding Effect;
Governing Law 17       Section 22. Successors and Assigns; Third Party Benefit
17       Section 23. Entire Agreement; Counterparts 18       Section 24. Other
Business 18       Section 25. Reproduction of Documents 18       Section 26.
Reserved 18       Section 27. Actions Necessary to Preserve Rights under Related
Documents 18       Section 28. SUBMISSION TO JURISDICTION; WAIVERS 19

 

 i  

 

 

Table of Contents

(continued)

 

    Page       Section 29. Compliance with Applicable Law 19       Section 30.
Limited Recourse 20

 



 ii  

 

 

SCHEDULE I REQUIRED LOAN DOCUMENTS     SCHEDULE II COLLATERAL SCHEDULE    
SCHEDULE III FORM OF LOAN CHECKLIST     EXHIBIT A FORM OF DOCUMENT CUSTODIAN
CERTIFICATION     EXHIBIT B AUTHORIZED REPRESENTATIVES     EXHIBIT C FORM OF
REQUEST FOR RELEASE

 

 iii  

 

 

DOCUMENT CUSTODY AGREEMENT

 

This DOCUMENT CUSTODY AGREEMENT is made and entered into as of May 31, 2019, by
and between RUNWAY GROWTH CREDIT FUND INC., a Maryland corporation (the
“Borrower”), U.S. BANK NATIONAL ASSOCIATION, a national banking association,
organized under the laws of the United States (“U.S. Bank”), as document
custodian (the “Document Custodian”) and KEYBANK NATIONAL ASSOCIATION as
administrative agent (the “Administrative Agent”).

 

WHEREAS, the Borrower is and from time to time may become the owner of certain
assets (the “Loans”); and

 

WHEREAS, the Borrower has entered into that certain credit agreement dated as of
the date hereof (the “Credit Agreement”) among the Borrower, the financial
institutions from time to time party thereto, the Administrative Agent, KeyBank
National Association as syndication agent, each guarantor party thereto, CIBC
Bank USA as documentation agent and U.S. Bank as paying agent pursuant to which
the Lenders have made loans to the Borrower and the Borrower has pledged its
interests in the Loans to the Administrative Agent on behalf of the Lenders as
secured parties; and

 

WHEREAS, the Borrower (formerly known as GSV Growth Credit Fund Inc.) and U.S.
Bank, as custodian and Document Custodian have entered into a certain Custody
Agreement (the “Existing Custody Agreement”) pursuant to which U.S. Bank has
agreed to act as custodian and as Document Custodian for the Borrower; and

 

WHEREAS, the Borrower continues to desire and the Administrative Agent desires
to have the Document Custodian take possession of certain documents relating to
such Loans as specified herein, as the Document Custodian for the Borrower in
accordance with the terms and conditions hereof; and

 

WHEREAS, the Document Custodian has agreed to continue to act as document
custodian for the Borrower, on the terms and conditions hereof;

 

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

 

Section 1.          Certain Definitions. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision; and Section references
refer to Sections of this Agreement. For the purposes of this Agreement, the
following terms shall have the indicated meanings unless the context or use
indicates another or different meaning and intent, and the definitions of such
terms are equally applicable to the singular and the plural forms of such terms.

 

“Account Control Agreement” means that certain Account Control Agreement, dated
as of the date hereof, (as the same may be amended from time to time in
accordance with the terms hereof), among the Borrower, as pledgor, the
Administrative Agent, as secured party, and U.S. Bank, National Association, as
securities intermediary.

 

   

 

 

“Agreement” means this Document Custody Agreement and the Schedules and
Exhibits hereto, as supplemented or amended from time to time.

 

“Asset List” means, in the case of each Loan Asset File held by the Document
Custodian for the benefit of the Borrower and the Administrative Agent, a
computer-readable transmission containing the applicable information from
Schedule II hereto (and such other data as may be mutually agreed upon in
writing by the Borrower and the Document Custodian), which shall be delivered by
the Document Custodian to the Borrower and the Administrative Agent pursuant to
this Agreement.

 

“Authorized Representative” has the meaning set forth in Section 9(b) hereof.

 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) any day
that is a legal holiday under the laws of the State of New York, or the city or
state in which the Document Custodian’s offices are located or (iii) any day on
which commercial banks in the State of New York, or the city or state in which
the Document Custodian’s offices are located are closed or authorized or
permitted to close.

 

“Collateral Schedule” means a listing of Loan Asset Files in computer readable
standardized text formats, identified by the number, delivered or caused to be
delivered by the Borrower to the Document Custodian, incorporating the fields
listed on Schedule II hereto and such other information and fields as may be
mutually agreed upon by the Borrower, the Administrative Agent and the Document
Custodian and in a form satisfactory to the Borrower, the Administrative Agent
and the Document Custodian.

 

“Credit Agreement” has the meaning set forth in the preamble hereto.

 

“Delivery of Loan Asset Files” means actual receipt by the Document Custodian at
its designated office of the (i) Loan Asset Files and (ii) Collateral
Schedule relating to such Loan Asset Files.

 

“Document Custodian Certification” has the meaning set forth in Section 4(b)
hereof.

 

“Exception Report” has the meaning set forth in Section 4(b) hereof.

 

“Existing Custody Agreement” has the meaning set forth in the preamble hereto.

 

“Loans” has the meaning set forth in the preamble hereto.

 

“Loan Asset File” means a file delivered to the Document Custodian by the
Borrower pursuant to Section 4, containing (a) each of the documents and items
as set forth on the Loan Checklist with respect to such Loan and (b) duly
executed originals or copies of any other relevant records relating to such
Loans and the related property pertaining thereto.

 

 2 

 

 

“Loan Checklist” means an electronic or hard copy, as applicable, of a checklist
in the form of Schedule III delivered by the Borrower to the Document Custodian
and the Administrative Agent, for each Loan, of all Required Loan Documents
listed on Schedule I to be included within the respective Loan Asset File, which
shall specify whether such document is an original or a copy.

 

“Notice of Exclusive Control” means (a) any “Notice of Exclusive Control” under,
and as defined in, the Account Control Agreement and (b) any substantially
similar notice delivered by the Administrative Agent to the Document Custodian
under this Agreement.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization or government or any agency or
political subdivision thereof.

 

“Proper Instructions” has the meaning set forth in Section 9(a) hereof.

 

“Request for Release” means a request for release of any Loan Asset File, which
request shall be either (i) delivered to the Document Custodian substantially in
the form of Exhibit C hereto or (ii) as otherwise agreed to between the Document
Custodian, the Administrative Agent and the Borrower.

 

“Required Loan Documents” means, with respect to any Loan, the documents listed
on the attached Schedule I, comprising the Loan Asset File for such Loan,
received by the Document Custodian pursuant to this Agreement

 

“Responsible Officer” means, with respect to the Document Custodian, any
officer, including any managing director, principal, vice president, assistant
vice president, assistant treasurer, assistant secretary, trust officer or any
other officer of the Document Custodian customarily performing functions similar
to those performed by any of the above designated officers, and also, with
respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, in each case, having direct responsibility for the
administration of this Agreement.

 

(a)In this Agreement unless the contrary intention appears:

 

(i)any reference to this Agreement or another agreement or instrument refers to
such agreement or instrument as the same may be amended, modified or otherwise
rewritten from time to time;

 

(ii)a reference to a statute, ordinance, code or other law includes regulations
and other instruments under it and consolidations, amendments, re-enactments or
replacements of any of them;

 

(iii)any term defined in the singular form may be used in, and shall include,
the plural with the same meaning, and vice versa;

 

(iv)a reference to a Person includes a reference to the Person’s executors,
custodians, successors and permitted assigns;

 

 3 

 

 

(v)an agreement, representation or warranty in favor of two or more Persons is
for the benefit of them jointly and severally;

 

(vi)an agreement, representation or warranty on the part of two or more Persons
binds them jointly and severally; and

 

(vii)terms used but not herein defined shall have the respective meaning set
forth in the Credit Agreement.

 

(b)Headings are inserted for convenience and do not affect the interpretation of
this Agreement.

 

Section 2.          Existing Custody Agreement. Each of the parties hereto agree
that in the event of any inconsistency between any term as set forth in the
Existing Custody Agreement and any term as set forth in this Agreement, the
terms of this Agreement shall control.

 

Section 3.          Appointment of the Document Custodian. Each of the Borrower
and the Administrative Agent hereby appoints the Document Custodian, and the
Document Custodian hereby accepts its appointment, to act as the document
custodian for the Borrower and the Administrative Agent, to provide the services
set forth in this Agreement, upon the terms and conditions set forth in this
Agreement.

 

With respect to the Required Loan Documents, the Document Custodian shall (i)
act as Document Custodian for the Administrative Agent, (ii) hold all documents
constituting such Loan Asset File received by it for the use and benefit of the
Administrative Agent and (iii) make disposition thereof only in accordance with
the terms of this Agreement or with written instructions furnished by the
Administrative Agent; provided, that in the event of a conflict between the
terms of this Agreement and the written instructions of the Administrative
Agent, the Administrative Agent’s written instructions shall control.

 

Section 4.          Delivery of Loan Asset Files.

 

(a)          The Borrower shall from time to time deliver or cause to be
delivered Loan Asset Files, including each of the Required Loan Documents, as
set forth on Schedule I hereto, the related Collateral Schedule as set forth on
Schedule II and a Loan Checklist as set forth on Schedule III, to the Document
Custodian to be held hereunder.

 

(b)          In receiving any Loan Asset Files hereunder, and in maintaining any
listing or providing any report or communication with respect to the Loan Asset
Files or Required Loan Documents held hereunder, the Document Custodian shall be
required only to review the face of each document received to determine whether
it appears regular on its face and appears to relate to the related Loan(s).
Upon Delivery of Loan Asset Files in accordance with the preceding sentence,
within five (5) Business Days of its receipt of any Loan Documents and the Loan
Checklist, the Document Custodian shall review the Required Loan Documents
delivered to it against the information contained on the Collateral Schedule
(such items, collectively, the “Review Criteria”). Within one (1) Business Day
of the conclusion of its review under this clause (b), the Document Custodian
shall execute and deliver to the Borrower and the Administrative Agent a
certification more fully described in Section 6 (a “Document Custodian
Certification”) substantially in the form attached hereto as Exhibit A,
including an attached exception report (an “Exception Report”), listing any Loan
Document not included in the related Loan Asset File after review against the
Collateral Schedule (which Exception Report shall include any document that does
not, on its face, appear regular and/or related to such Loan(s)) (collectively,
a “Deficiency”). For the avoidance of doubt, such review will not commence in
accordance with this Section 3(b) until both the Loan Asset Files and the
Collateral Schedule have been delivered to the Document Custodian.

 

 4 

 

 

(c)          The Borrower shall have twenty (20) days to correct any
Deficiencies listed on the Exception Report by delivering additional Loan
Documents to the Document Custodian; provided, however that if such
non-compliance pertains to the receipt of original recorded documents from a
filing office, such period shall be one hundred twenty (120) days. Within three
(3) Business Days of receipt of any additional Loan Documents delivered by the
Borrower to the Document Custodian for the purpose of curing such Deficiency,
the Document Custodian shall (i) review such additional Loan Documents to
determine whether it satisfies the Review Criteria, (ii) deliver an Asset List
and an updated Exception Report to the extent a Deficiency continues to exist.
In addition, if requested in writing in the form of Exhibit C by the Borrower
(with approval by the Administrative Agent after the receipt by the Document
Custodian of a Notice of Exclusive Control), the Document Custodian shall return
to the Borrower the Loan Documents for any Loan which fails to satisfy a Review
Criteria. Other than the foregoing, the Document Custodian shall not have any
responsibility for reviewing any Loan Documents and shall have no responsibility
to monitor (other than review of such additional Loan Documents delivered to the
Document Custodian) or enforce the Borrower’s obligation to cure any Deficiency.

 

(d)          The Document Custodian shall not otherwise be under any duty to
review, inspect, examine or certify the Loan Asset Files or Required Loan
Documents; and without limiting the foregoing, the Document Custodian shall be
entitled to assume the genuineness of each such document and the genuineness and
due authority of any signatures appearing thereon, shall be entitled to assume
that each such document is what it purports to be. The Document Custodian shall
have no liability for or obligation with respect to, and shall not be construed
or obliged to make any representation or warranty as to: (i) the validity,
sufficiency, marketability, genuineness, value, contents or enforceability of
any Loan Document; (ii) the validity, adequacy or perfection of any lien upon or
security interest purported to be evidenced or created thereby; or (iii) to
determine that the contents of any Loan Document are appropriate for the
represented purpose or that any Loan Document has actually been recorded or
filed, as maybe applicable, or that any Loan Document is other than what it
purports on its face to be.

 

Section 5.          Document Custodian’s Acceptance of Loan Asset Files.

 

(a)          The Document Custodian shall accept the documents received by the
Document Custodian pursuant to Section 4 hereunder. With respect to each Loan
Asset File listed on a given Collateral Schedule, the Document Custodian shall
issue an Asset List within five (5) Business Days after receiving the Required
Loan Documents (in addition to the Document Custodian Certification) upon review
of the Loan Asset Files. If upon delivery of such Loan Asset Files, any Loan
Asset File listed on the Collateral Schedule has not been received by the
Document Custodian, the Document Custodian shall identify such Loan Asset File
as pending on the related Asset List.

 

 5 

 

 

(b)          Any Asset List or Document Custodian Certification delivered to the
Borrower and the Administrative Agent by the Document Custodian shall supersede,
cancel and replace the previously delivered Asset List or Document Custodian
Certification, as applicable, and shall, in each case, control and be binding on
the parties hereto.

 

Section 6.          Document Custodian Certification. The Document Custodian
shall, in each Document Custodian Certification, certify and confirm as to each
Loan Asset File listed on the Collateral Schedule that, except as noted on the
Exception Report attached to such Document Custodian Certification:

 

(i)all documents required to be delivered to it pursuant to Section 4 and hereof
are in the Document Custodian’s possession; and

 

(ii)all documents contained in the Loan Asset File as described on the attached
Schedule I and listed on the Loan Asset Checklist have been reviewed by the
Document Custodian and (A) appear regular on their face and relate to such
applicable Loan Asset File, (B) if the related Loan Checklist indicates that any
document must contain an original signature, each such document appears to bear
the original signature, or if the file indicates that such document may contain
a copy of a signature, that such copies appear to bear a reproduction of such
signature, and (C) based on a review of any applicable note (to the extent
delivered to the Document Custodian), the related initial principal loan balance
when entered into or obtained by the Borrower, loan identification number and
Obligor name with respect to such Loan is referenced on the related Loan
Checklist and does not appear to be a duplicate Loan.

 

Section 7.          Release of Loan Asset Files.

 

(a)          In the event that any Loan Asset File is needed by the
Administrative Agent or the Borrower (which after the receipt by the Document
Custodian of a Notice of Exclusive Control will require the written consent of
the Administrative Agent) for the purpose of correction of errors therein for
one of the other purposes set forth in a Request for Release, the Administrative
Agent or the Borrower shall send to the Document Custodian a Request for
Release. The Document Custodian shall release such Loan Asset Files within two
(2) Business Days of its receipt of such completed Request for Release. Any
request for release by the Administrative Agent or the Borrower (with the
written consent of the Administrative Agent after the receipt by the Document
Custodian of a Notice of Exclusive Control) shall be in the form of the Request
for Release.

 

(b)          The Administrative Agent and the Borrower are authorized to
transmit and the Document Custodian is authorized to accept signed facsimile or
email copies of Requests for Release submitted in the form attached hereto as
Exhibit C (or as otherwise agreed between the Document Custodian, the
Administrative Agent and the Borrower).

 

 6 

 

 

Section 8.          Further Obligations of the Document Custodian.

 

(a)          Maintenance of the Facility. The Document Custodian shall segregate
and identify the Loan Asset Files on its automated data system and maintain
custody of all Loan Asset Files received by it in secure and fire-resistant
facilities, all in accordance with customary standards for such custody.

 

(b)          Insurance. The Document Custodian shall, at its own expense,
maintain at all times during the existence of this Agreement and keep in full
force and effect insurance in amounts, with standard coverage and subject to
deductibles, all as customary for insurance typically maintained by banks that
act as Document Custodian. Upon written request from the Administrative Agent or
the Borrower, the Document Custodian shall provide evidence (which evidence may
be in the form of a certificate of the respective insurer) that such insurance
is in full force and effect.

 

(c)          Examination. The Document Custodian shall upon not less than three
(3) Business Days (or such shorter period agreed to by the Document Custodian)
prior written notice permit (a) inspection during regular business hours of the
Document Custodian (and subject to its usual charges for such access, by the
Administrative Agent or the Borrower (or by the auditors, certified public
accountants or agents when requested by the Borrower or the Administrative
Agent, as applicable) of the Loan Asset Files, at such place or places where the
related Loan Asset Files are deposited, and (b) the Administrative Agent or the
Borrower (or the auditors or agents when requested by the Borrower or the
Administrative Agent, as applicable) to make copies of the Loan Asset Files. The
Borrower shall bear the cost of such reviews and audits, subject to the terms of
section 7.15 of the Credit Agreement. Any such inspection and copying shall be
subject to the procedures of the Document Custodian. In addition, and not in
limitation of the foregoing, the Borrower shall indemnify and hold the Document
Custodian harmless from all claims, costs, expenses, losses and damages incurred
by the Document Custodian as a result of the damage, loss or misplacement of any
Loan Asset Files or Required Loan Documents or other papers contained in the
Loan Asset Files while in the possession of the Borrower or the Administrative
Agent (or its auditors or agents of the Borrower or the Administrative Agent, as
applicable).

 

Section 9.          Proper Instructions.

 

(a)          Any instruction or direction delivered to the Document Custodian
from the Administrative Agent or the Borrower shall be in writing and executed
by an Authorized Representative and shall be delivered in accordance with
Section 14 hereof. The Document Custodian, the Administrative Agent and the
Borrower may agree from time to time to accept other forms of instruction or
direction. Any such instruction or direction delivered (x) by the Administrative
Agent or by the Borrower at any time prior to receipt by the Document Custodian
of a Notice of Exclusive Control or (y) at any time after receipt by the
Document Custodian of a Notice of Exclusive Control and until such Notice of
Exclusive Control has been rescinded, by the Administrative Agent, in each case
pursuant to this Section 9(a) shall be considered “Proper Instructions”;
provided that in the case of any conflict between any instructions delivered by
the Borrower on the one hand and by the Administrative Agent on the other hand,
the instructions delivered by the Administrative Agent shall be deemed to be
“Proper Instructions”. At any time prior to the receipt by the Document
Custodian of a Notice of Exclusive Control or after such Notice of Exclusive
Control is withdrawn or rescinded by the Administrative Agent in writing, the
Document Custodian shall comply with each instruction, direction, or request it
receives from the Borrower without the further consent of the Administrative
Agent or any other Person. Notwithstanding anything herein to the contrary, the
Administrative Agent hereby agrees with the Borrower that it shall (x) not
deliver any instruction, direction or request hereunder or any Notice of
Exclusive Control except after the occurrence and during the continuation of an
Event of Default under the Credit Agreement and (y) promptly rescind any Notice
of Exclusive Control if the Event of Default under the Credit Agreement has been
waived or cured before the expiration of any applicable cure period, in
accordance with the terms of the Credit Agreement.

 

 7 

 

 

(b)          Any of the persons whose signatures and titles appear on Exhibit B
(an “Authorized Representative”) is authorized, acting singly, to act for, the
Borrower and the Administrative Agent under this Agreement. The specimen
signature for each such Authorized Representative initially authorized hereunder
is set forth on Exhibit B. From time to time, the Borrower or the Administrative
Agent may, by delivering to the other a revised exhibit, change the information
previously given, but each of the parties hereto shall be entitled to rely
conclusively on the then current exhibit until receipt of a superseding exhibit.

 

(c)          The Document Custodian shall have no obligation to act in
accordance with purported instructions to the extent that they conflict with
applicable law or regulations and shall notify the Borrower and the
Administrative Agent in the event it has determined not to act in accordance
with instructions. The Document Custodian shall not be liable for any loss
resulting from a delay while it obtains clarification of any Proper
Instructions.

 

(d)          If, in performing its duties under this Agreement, the Document
Custodian is required to decide between alternative courses of action, the
Document Custodian may (but shall not be obliged to) request written
instructions from the Administrative Agent or the Borrower (with the written
consent of the Administrative Agent following receipt by the Document Custodian
of a Notice of Exclusive Control) as to the course of action desired by it. If
the Document Custodian does not receive such instructions within two (2)
Business Days after it has requested them, the Document Custodian may, but shall
be under no duty to, take or refrain from taking any such courses of action. The
Document Custodian shall act in accordance with such instructions received from
the Administrative Agent or the Borrower, as applicable, in response to such
request after such two Business Day period except to the extent it has already
taken, or committed itself to take, action inconsistent with such instructions.

 

Section 10.         Transmission of Loan Asset Files. Prior to any shipment of
any Loan Asset Files or Required Loan Documents hereunder pursuant to the
request of the Administrative Agent or the Borrower (with the written consent of
the Administrative Agent following receipt by the Document Custodian of a Notice
of Exclusive Control), the Administrative Agent or the Borrower (with the
written consent of the Administrative Agent following receipt by the Document
Custodian of a Notice of Exclusive Control) shall deliver to the Document
Custodian written instructions as to the method of shipment and shipper(s) the
Document Custodian is to utilize in connection with the transmission of Loan
Asset Files or Required Loan Documents in the performance of the Document
Custodian’s duties hereunder (which instruction shall include, if requested by
the Document Custodian, billing account numbers maintained by the Borrower with
such shipper(s) to allow for direct billing of the related charges to the
Borrower). The Administrative Agent (or the Borrower, if applicable) shall
arrange for the provision of such services at the Borrower’s sole cost and
expense (or, at the Document Custodian’s option, reimburse the Document
Custodian for all costs and expenses incurred by the Document Custodian
consistent with such instructions) and will maintain such insurance against loss
or damage to Loan Asset Files or other loan documents as the Administrative
Agent deems appropriate.

 

 8 

 

 

Notwithstanding the foregoing, it is hereby expressly agreed that in the absence
of express written instruction from the Administrative Agent or the Borrower
(with the consent of the Administrative Agent following receipt by the Document
Custodian of a Notice of Exclusive Control) pursuant to the preceding terms,
shipment may be made by the Document Custodian in any instance by means of any
recognized overnight delivery or shipping service (it being hereby expressly
acknowledged that United Parcel Service is one such recognized service, without
implied limitation). All costs and risks of shipment shall be borne by the
Borrower, and it is hereby expressly agreed that in no event shall the Document
Custodian have any liability for any losses or damages to any Person, arising
out of actions of the Document Custodian consistent with the instructions of the
Administrative Agent (or the Borrower, if applicable). Any costs of shipment
that may be incurred or paid by the Document Custodian from time to time may be
billed by the Document Custodian to the Borrower on a monthly basis and shall be
due and payable in accordance with Section 2.7 and Section 2.8 of the Credit
Agreement.

 

Section 11.         Fees of the Document Custodian. It is understood that the
Document Custodian will charge such fees for its services under this Agreement
as are set forth in the custody fee letter dated as of November 12, 2015 (the
“Fee Schedule”) between the Document Custodian and the Borrower, the payment of
which, together with the Document Custodian’s reasonable expenses (as described
below) in connection herewith, shall be solely the obligation of the Borrower.
The final form of such Fee Schedule (as amended or modified by the parties)
shall be binding upon the parties, whether or not such Fee Schedule has been
executed by the parties.

 

Subject to Section 29, the Borrower agrees to pay or reimburse to the Document
Custodian, upon its request from time to time, any and all reasonable costs,
disbursements, expenses and indemnification amounts (including without
limitation reasonable fees and expenses of legal counsel) paid or incurred by
the Document Custodian, in connection with (i) the preparation or execution of
this Agreement, (ii) the transactions contemplated hereby, (iii) the
administration of this Agreement, (iv) defending itself (including reasonable
fees and expenses of counsel, agents and experts) against any claim (whether
brought by or involving the Borrower or any third party) or liability in
connection with the exercise or performance of any of its powers or duties
hereunder, or (v) the performance by the Document Custodian of its duties and
services under this Agreement, from time to time (including without limitation
costs and expenses of any legal or other action deemed necessary by the Document
Custodian to collect any amounts owing to it under this Agreement or to enforce
its rights hereunder).

 

 9 

 

 

Any such fees, expenses and indemnification amounts payable pursuant to this
Section 11 shall be due and payable within thirty (30) days of request by the
Document Custodian to the Borrower. If such fees, expenses and indemnification
amounts are not paid within thirty (30) days following request by the Document
Custodian, the Document Custodian may resign effective immediately and shall
ship all Loan Asset Files (in accordance with Section 10) then held by the
Document Custodian on behalf of the Borrower and the Administrative Agent to the
successor custodian as appointed by the Borrower and the Administrative Agent.
If a successor custodian has not been appointed by the Borrower and the
Administrative Agent, the Document Custodian may, at the expense of the
Borrower, petition any court of competent jurisdiction to name a successor
custodian and shall ship to such successor custodian all Loan Asset Files (in
accordance with Section 10) then held by the Document Custodian on behalf of the
Borrower and the Administrative Agent. All such fees, expenses and
indemnification amounts payable pursuant to this Section 11 shall be payable
only in accordance with, and subject to, Section 2.8 of the Credit Agreement.

 

The obligations of the Borrower under this Section 11 and such separate
agreement shall survive the termination of this Agreement and the resignation or
removal of the Document Custodian.

 

Section 12.         Resignation or Removal of Document Custodian; Termination of
Agreement.

 

(a)          The Document Custodian may terminate its obligations under this
Agreement upon sixty (60) days’ prior written notice to the Borrower and the
Administrative Agent. In the event of such termination, (i) the Administrative
Agent and the Borrower shall appoint, by written instrument, a successor
custodian and (ii) the Document Custodian, promptly upon payment of any unpaid
fees, expenses and indemnification amounts due to the Document Custodian, shall
transfer to the successor custodian, as directed, all Loan Asset Files being
held by the Document Custodian under this Agreement. The Document Custodian’s
sole responsibility after the termination of its obligations as aforesaid shall
be to safely maintain all of the Loan Asset Files and to deliver the same to a
successor custodian; provided, that if a successor custodian has not accepted
custodial responsibilities within the period set forth in the first sentence of
this Section 12(a), the Document Custodian may, at the expense of the Borrower,
petition any court of competent jurisdiction to name a successor custodian. The
Document Custodian shall not be responsible for the fees and expenses of any
successor custodian. Upon delivery of the Loan Asset Files to any successor
custodian as provided in this paragraph, all duties and obligations of the
Document Custodian shall cease and terminate. The payment of all costs and
expenses relating to the transfer of the Loan Asset Files (including any
shipping costs) upon termination shall be the sole responsibility of the
Borrower. No such termination shall be effective until a successor custodian
shall have accepted such appointment.

 

 10 

 

 

(b)          Each of the Borrower and the Administrative Agent may at any time
and without cause remove and discharge the Document Custodian from the
performance of its duties under this Agreement upon at least sixty (60) days’
written notice to the Borrower or the Administrative Agent, as applicable, and
the Document Custodian; provided that if an Event of Default is not continuing
any such removal shall be subject to the consent of the Borrower. The
Administrative Agent hereby agrees with the Borrower that it shall not remove or
discharge the Document Custodian except after the occurrence and during the
continuation of an Event of Default under the Credit Agreement. Such removal
shall take effect upon (i) the appointment of a successor custodian by the
Borrower and the Administrative Agent, and (ii) delivery of all the Loan Asset
Files to the successor custodian, which delivery shall be subject to, and shall
be made promptly after, payment of the Document Custodian’s unpaid fees,
expenses and indemnification amounts. The payment of such successor custodian’s
fees and expenses and all costs and expenses in connection with such transfer
shall be the sole responsibility of the Borrower. If a successor custodian is
not appointed by the Borrower and the Administrative Agent within the
aforementioned sixty (60) days, the Document Custodian may, at the expense of
the Borrower, petition any court of competent jurisdiction to name a successor
custodian and shall ship to such successor custodian all Loan Asset Files (in
accordance with Section 10) then held by the Document Custodian on behalf of the
Borrower and the Administrative Agent. Upon delivery of the Loan Asset Files to
the successor custodian or the Administrative Agent, as applicable and as
provided in this paragraph, all duties and obligations of the Document Custodian
shall cease and terminate. The payment of all costs and expenses relating to the
transfer of the Loan Asset Files (including any shipping costs) upon termination
shall be the sole responsibility of the Borrower.

 

(c)          This Agreement shall terminate on the date on which either the
Borrower or the Administrative Agent notify the Document Custodian in writing
that the Agreement is terminated in accordance with Sections 12(a) and 12(b)
above. Upon the Document Custodian’s receipt of both such written termination
and the payment of any due and unpaid fees, expenses and indemnification
amounts, the Document Custodian shall, within a reasonable time, deliver any
remaining Loan Asset Files as directed by the Administrative Agent or the
Borrower and at the Borrower’s expense (including any shipping costs).

 

Section 13.         Representations.

 

(a)          The Borrower hereby represents and warrants to the Document
Custodian and the Administrative Agent that it has the power and authority to
enter into and perform its obligations under this Agreement, and it has duly
authorized and executed this Agreement so as to constitute its valid and binding
obligation.

 

(b)          The Administrative Agent hereby represents and warrants to the
Document Custodian and the Borrower that it has the power and authority to enter
into and perform its obligations under this Agreement, and it has duly
authorized and executed this Agreement so as to constitute its valid and binding
obligation.

 

(c)          The Document Custodian hereby represents and warrants to the
Borrower and the Administrative Agent that it has the power and authority to
enter into and perform its obligations under this Agreement, and it has duly
authorized and executed this Agreement so as to constitute its valid and binding
obligations.

 

Section 14.         Notices.

 

(a)          Except as otherwise expressly provided herein, all Proper
Instructions, notices or any other communications hereunder shall be in writing
and shall be sent (i) certified or registered mail, postage prepaid,
(ii) recognized courier or delivery service or (iii) facsimile or electronic
mail, to the Borrower, the Administrative Agent or the Document Custodian at the
following address, as applicable (or such other address as any party may
designate by written notice to the other parties):

 

 11 

 

 

If to the Borrower, to:

 

Runway Growth Credit Fund Inc.

205 N. Michigan Ave., Suite 4200

Chicago, Illinois 60601

Attention: Thomas B. Raterman

Telephone No.: (312) 281-6270

E-Mail: tr@runwaygrowth.com

 

If to the Administrative Agent, to:

 

KeyBank National Association

1000 South McCaslin Blvd.

Superior, CO 80027

Attention: Richard Andersen

Facsimile No.: (216) 370-9166

Phone No.: (720) 304-1247

E-mail: LAS.Operations.KEF@key.com

 

with a copy to:

 

KeyBank National Association

Specialty Finance Lending

120 Vantis, Suite 300

Aliso Viejo, CA. 92656

Attention: Rian Emmett

Phone No.: (949) 356-1900

Facsimile No.: (216) 357-6708

 

If to the Document Custodian in connection with Loan Asset Files or a Request
for Release:

 

U.S. Bank National Association

1719 Otis Way

Florence, South Carolina 29501

Ref: Runway Growth Credit Fund Inc.

Attention: Steven Garret

Fax No.: (843) 676-8901

Email: steven.garret@usbank.com

 

 12 

 

 

If to the Document Custodian in connection with a Notice of Exclusive Control:

 

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN 55107

Ref: Runway Growth Credit Fund Inc.

Attention: Kenneth Brandt

Fax No.: (651) 466-7428

Email: Kenneth.brandt@usbank.com

 

Section 15.         Concerning the Document Custodian. The acceptance by the
Document Custodian of its appointment hereunder is expressly subject to the
following terms, which shall govern and apply to each of the terms and
provisions of this Agreement (whether or not so stated therein or herein).

 

(a)          The Document Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Loan Asset Files or
the Required Loan Documents except for such duties, obligations or
responsibilities as are expressly and specifically set forth in this Agreement
as duties obligations or responsibilities on its part to be performed, and the
duties obligations and responsibilities of the Document Custodian shall be
determined solely by the express provisions of this Agreement. No implied
duties, obligations or responsibilities shall be read into this Agreement
against, or on the part of, the Document Custodian. Any permissive right of the
Document Custodian to take any action hereunder shall not be construed as a
duty.

 

(b)          The Document Custodian makes no representations as to and shall not
be responsible for or required to verify (A) the validity, legality,
enforceability, due authorization, effectiveness, recordability, insurability,
sufficiency, value, form, substance, or genuineness of any of the documents
contained in any Loan Asset File or (B) the collectability, validity,
transferability, insurability, value, effectiveness, perfection, priority or
suitability of any Loan Asset File or any document contained therein.

 

(c)          The Document Custodian shall have no responsibilities or duties
with respect to any Loan Asset File while such Loan Asset File is not in its
possession.

 

(d)          The Document Custodian may rely on and shall be protected in acting
or refraining from acting upon any written notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document furnished to it in accordance with this Agreement, not only as to
its due execution and validity, but also as to the truth and accuracy of any
information therein contained, which it in good faith believes to be genuine and
signed or presented by the proper person (which in the case of any instruction
from or on behalf of the Borrower or the Administrative Agent on the Borrower’s
behalf shall be an Authorized Representative). The Document Custodian shall be
entitled to presume the genuineness and due authority of any signature appearing
thereon. The Document Custodian shall not be bound to make any independent
investigation into the facts or matters stated in any such notice, instruction,
statement, certificate, request, waiver, consent, opinion, report, receipt or
other paper or document, provided, however, that if the form thereof is
specifically prescribed by the terms of this Agreement, the Document Custodian
shall examine the same to determine whether it substantially conforms on its
face to the requirements set forth herein.

 

 13 

 

 

(e)          Neither the Document Custodian nor any of its directors, officers
or employees shall be liable to anyone for any error of judgment, or for any act
done or step taken or omitted to be taken by it (or any of its directors,
officers of employees), or for any mistake of fact or law, or for anything which
it may do or refrain from doing in connection herewith, unless such action
constitutes gross negligence, willful misconduct or bad faith of the Document
Custodian.

 

(f)          The Document Custodian shall not be liable for any action taken by
it in good faith and reasonably believed by it to be within powers conferred
upon it, or taken by it pursuant to any direction or instruction received by it
in accordance with this Agreement, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action.

 

(g)          The Document Custodian may consult with, and obtain advice from,
legal counsel selected in good faith, with respect to any question as to any of
the provisions hereof or its duties hereunder, or any matter relating hereto,
and the opinion or advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered, or
omitted by the Document Custodian in good faith in accordance with the advice or
opinion of such counsel. The reasonable costs and expenses of such advice or
opinion shall be reimbursed by the Borrower pursuant to Section 11 hereof.

 

(h)          No provision of this Agreement shall require the Document Custodian
to expend or risk its own funds, take any action hereunder (or omit to take any
action) or otherwise incur any financial liability in the performance of its
duties under this Agreement if it shall have grounds for believing that
repayment of such funds or indemnity satisfactory is not assured to it.

 

(i)          The Document Custodian may act or exercise its duties or powers
hereunder through agents or attorneys, and the Document Custodian shall not be
liable or responsible for the actions or omissions of any such agent or attorney
appointed with due care.

 

(j)          If the Document Custodian shall request instructions from the
Borrower (or the Administrative Agent after delivery of a Notice of Exclusive
Control and until such Notice of Exclusive Control has been rescinded) with
respect to any act, action or failure to act in connection with this Agreement,
the Document Custodian shall be entitled to refrain from taking such action and
continue to refrain from acting unless and until the Document Custodian shall
have received written instructions from the Borrower (or the Administrative
Agent after delivery of a Notice of Exclusive Control and until such Notice of
Exclusive Control has been rescinded) without incurring any liability therefor
to the Administrative Agent, the Borrower, or any other Person.

 

(k)          In no event shall the Document Custodian or its directors,
affiliates, officers, agents and employees be held liable for any lost profits
or diminution in value, or exemplary, punitive, special, indirect, incidental or
consequential damages of any kind resulting from any action taken or omitted to
be taken by it or them hereunder or in connection herewith even if advised of
the possibility of such damages.

 

 14 

 

 

(l)          The Document Custodian shall not be deemed to have notice of any
fact, claim or demand with respect hereto unless actually known by a Responsible
Officer of the Document Custodian or unless (and then only to the extent
received) in writing by the Document Custodian in accordance with Section 14
herein and specifically referencing this Agreement. Any other provision of this
Agreement to the contrary notwithstanding, the Document Custodian shall have no
notice of and shall not be bound by any of the terms and conditions of any other
document or agreement unless the Document Custodian is a signatory party to that
document or agreement.

 

(m)         [reserved].

 

(n)          The Document Custodian shall not be responsible for the preparation
or filing of any reports or returns relating to federal, state or local income
taxes with respect to this Agreement, other than in respect of the Document
Custodian’s compensation or for reimbursement of expenses; shall be under no
obligation to verify the authenticity of any signature on any of the documents
received or examined by it in connection with this Agreement or the authority or
capacity of any person to execute or issue such document, except as provided in
Section 9 of this Agreement with respect to Authorized Representatives; shall
have no duty to ascertain whether or not any cash amount or payment has been
received by the Administrative Agent, the Borrower or any third person and shall
not be required to perform any cash movement functions in relation to this
Agreement; and shall not be required to value or produce a report detailing the
value of the Loan Asset Files.

 

(o)          Nothing in this Agreement shall be deemed to impose on the Document
Custodian any duty to qualify to do business in any jurisdiction, other than
(i) any jurisdiction where any Loan Asset File is or may be held by the Document
Custodian from time to time hereunder, and (ii) any jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify could have a material adverse effect on the Document
Custodian or its property or business or on the ability of the Document
Custodian to perform its duties hereunder.

 

(p)          The Document Custodian shall have only the duties and
responsibilities with respect to the matters set forth herein as is expressly
set forth in writing herein and shall not be deemed to be an agent, bailee or
fiduciary for any party hereto. The Document Custodian shall be fully protected
in acting or refraining from acting in good faith without investigation on any
notice, instruction or request purportedly furnished to it by the Borrower or
the Administrative Agent in accordance with the terms hereof, in which case the
parties hereto agree that the Document Custodian has no duty to make any further
inquiry whatsoever. It is hereby acknowledged and agreed that the Document
Custodian has no knowledge of (and is not required to know) the terms and
provisions of the Credit Agreement, any loan agreements or any other related
documentation among the Administrative Agent or the Borrower or whether any
actions by the, the Borrower or any other person or entity are permitted or a
breach thereunder or consistent or inconsistent therewith.

 

(q)          The Document Custodian shall not be bound to follow any amendment
or supplement to the Credit Agreement or any other related documents unless it
has received written notice of such amendment or supplement and a copy of the
amendment or supplement from the Borrower or the Administrative Agent.
Notwithstanding anything in the Credit Agreement or other related document to
the contrary, the Borrower agrees that it shall not permit to become effective
any amendment or supplement to the Credit Agreement or any other related
document to the extent such amendment or supplement directly or indirectly
affects the amount, timing or priority of payment of the Document Custodian’s
fees, expenses or indemnities, or imposes additional duties, obligations or
liabilities on the Document Custodian, or has material and adverse economic,
regulatory or operational consequences to the Document Custodian, unless the
Document Custodian shall have consented in advance thereto in writing, provided,
that Document Custodian may withhold its consent in its sole discretion to such
amendment or supplement.

 

 15 

 

 

The provisions of this Section 13 shall survive the termination of this
Agreement and the resignation or removal of the Document Custodian.

 

Section 16.         Force Majeure. In no event shall any party hereto be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
events, circumstances or forces beyond its control, including, without
limitation, nationalization, expropriation, currency restrictions, the
interruption, disruption or suspension of the normal procedures and practices of
any securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, loss or malfunctions of
utilities, communications or computer (software and hardware) services, fires,
floods, earthquakes or other natural disasters, civil or military disturbance,
acts of war or terrorism, riots, revolution, acts of God, work stoppages,
strikes, accidents, national disasters of any kind, nuclear or natural
catastrophes, or other similar events or acts; errors by any of the
Administrative Agent, or the Borrower (including any Authorized Representative)
in its instructions to the Document Custodian; or changes in applicable law,
regulation or orders.

 

Section 17.         Indemnification. (a) The Borrower agrees to indemnify and
hold harmless the Document Custodian and its respective directors, officers,
employees, agents, experts, designees, successors and assigns from and against
any and all liabilities, obligations, damages, penalties, claims (whether
brought by or involving the Borrower or any third party), actions, judgments,
suits, disbursements, losses, costs and expenses of any kind or nature,
including reasonable fees and expenses of legal counsel, court costs and costs
of appeal arising from or connected with, the Document Custodian’s execution and
performance of this Agreement, its participation in any transaction contemplated
hereby, any claim commenced by the Document Custodian to enforce the
indemnification obligations under this Section 17, or the relationship between
the Document Custodian and the Borrower created hereby, including but not
limited to the claims of any third parties against the Document Custodian,
including, for the avoidance of doubt, claims arising out of, relating to or in
connection with the Agents’ compliance with Administrative Agent’s instructions
(including, without limitation, instructions issued pursuant to a Notice of
Exclusive Control), (collectively, “Claims”), except to the extent such loss,
liability or expense results from the gross negligence, bad faith or willful
misconduct on the part of the Document Custodian or any other indemnified party.

 16 

 

 

(b)          Solely to the extent the indemnity of the Borrower pursuant to
clause (a) above and recourse to the remedies available to the Document
Custodian thereunder is not sufficient to satisfy the loss, liability or expense
of the Document Custodian arising out of any Claims, the Administrative Agent
shall, from and after the issuance of a Notice of Exclusive Control and until
such Notice of Exclusive Control has been rescinded and solely to the extent
such Claims are not satisfied by the Borrower pursuant to clause (a) above,
after the Document Custodian’s demand therefor, indemnify and hold harmless the
Document Custodian, its directors, officers, agents, affiliates and employees
against any such Claims against the Document Custodian arising out of, relating
to or in connection with Document Custodian’s compliance with Administrative
Agent’s instructions (including, without limitation, instructions issued
pursuant to a Notice of Exclusive Control), except to the extent that any such
Claims arise out of the Document Custodian’s gross negligence, bad faith or
willful misconduct.

 

(c)          The foregoing indemnifications shall survive the termination of
this Agreement and the resignation or removal of the Document Custodian
hereunder.

 

Section 18.         Amendments. No amendment or waiver of any provision of this
Agreement and no consent to any departure herefrom shall in any event be
effective unless the same shall be in writing and signed by the parties hereto
and consented to by the Administrative Agent. The Document Custodian shall not
be required to execute any amendment that adversely affects its rights, duties,
indemnities or immunities hereunder. However, with respect to any change in
review procedure, this Agreement may be amended by mutual agreement between the
parties hereto in the form of consent via electronic mail. Any such email shall
reference this Agreement and shall specify that it is an amendment to the review
procedures.

 

Section 19.         Effective Waiver. In no instance shall any delay or failure
to act be deemed to be or effective as a waiver by any party of any right, power
or term hereunder, unless and except to the extent such waiver is set forth in
an expressly written instrument signed by the party against whom it is to be
charged.

 

Section 20.         Severability. If any one or more of the provisions contained
in this Agreement should be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall in no way be affected, prejudiced or disturbed
thereby.

 

Section 21.         Binding Effect; Governing Law. This Agreement shall be
binding and inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement shall be construed in accordance with,
and governed by the law of the State of New York, without giving effect to the
conflict of law principles thereof.

 

Section 22.         Successors and Assigns; Third Party Benefit.

 

(a)          The covenants and agreements set forth herein shall be binding upon
and inure to the benefit of each of the parties and their respective successors
and permitted assigns. No party shall be permitted to assign their rights under
this Agreement without the written consent of the other parties.

 

 17 

 

 

(b)          Any Person into which the Document Custodian may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Document Custodian shall be a
party, or any Person to which all or substantially all of the corporate trust
business of the Document Custodian may be sold or otherwise transferred, shall
without the execution or filing of any paper or further act on the part of any
parties hereto become the successor Document Custodian hereunder (including,
without the prior written consent of the Administrative Agent or the Borrower).

 

(c)          This Agreement is not intended for, and shall not be construed to
be intended for, the benefit of any third parties and may not be relied upon or
enforced by any third parties (other than successors and permitted assigns
pursuant to this Section 22).

 

Section 23.         Entire Agreement; Counterparts. This Agreement, together
with the exhibits, schedules and other writings referred to herein or delivered
pursuant hereto, constitutes the entire agreement and understanding of the
parties with respect to the matters and transactions contemplated by this
Agreement and supersedes any prior agreement and understandings with respect to
those matters and transactions. This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement (and by
facsimile or pdf transmission, which facsimile or pdf transmission signatures
shall be considered original executed counterparts).

 

Section 24.         Other Business. Nothing herein shall prevent the Document
Custodian or any of its affiliates from engaging in other business, or from
entering into any other transaction or financial or other relationship with, or
receiving fees from or from rendering services of any kind to the Borrower, the
Administrative Agent, the Lenders or any other Person. Nothing contained in this
Agreement shall constitute the Borrower, the Administrative Agent, the Lenders
and/or the Document Custodian (and/or any other Person) as members of any
partnership, joint venture, association, syndicate, unincorporated business or
similar assignment as a result of or by virtue of the engagement or relationship
established by this Agreement.

 

Section 25.         Reproduction of Documents. This Agreement and all schedules,
exhibits, attachments and amendment hereto may be reproduced by any
photographic, photostatic, microfilm, micro-card, miniature photographic or
other similar process. The parties hereto each agree that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding, whether or not the original is in existence and
whether or not such reproduction was made by a party in the regular course of
business, and that any enlargement, facsimile or further production shall
likewise be admissible in evidence.

 

Section 26.         Reserved.

 

Section 27.         Actions Necessary to Preserve Rights under Related
Documents. Notwithstanding the delivery of Loan Asset Files to the Document
Custodian, the Administrative Agent and the Borrower acknowledges that the
Document Custodian shall have no obligation to (i) collect or enforce any Loan
Document, (ii) take action to preserve or maintain the obligations of any party
obligated under any Loan Document, (iii) take action to protect, preserve or
safeguard the rights of the each of the Administrative Agent or the Borrower
against any Person under the Required Loan Documents, or (iv) take action to
obtain, preserve, safeguard, continue, perpetuate or enforce rights against any
collateral which may secure repayment of any Loan. The Administrative Agent and
the Borrower hereby expressly release the Document Custodian from the obligation
to take any such action.

 18 

 

 

Section 28.         SUBMISSION TO JURISDICTION; WAIVERS. EACH OF THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE DOCUMENT CUSTODIAN HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

 

A.SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF; AND

 

B.WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 29.         Compliance with Applicable Law. (a) In order to comply with
laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions, including those relating to the funding of
terrorist activities and money laundering (“Applicable Law”), the Document
Custodian is required to obtain, verify and record certain information relating
to individuals and entities which maintain a business relationship with the
Document Custodian. Accordingly, the Borrower and the Administrative Agent agree
to provide to the Document Custodian upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Document Custodian to comply with Applicable Law.

 

(b)          The Borrower and the Administrative Agent hereby acknowledge
receipt of the following notice:

 

“IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a trust or other
legal entity, the Document Custodian will ask for documentation to verify its
formation and existence as a legal entity. The Document Custodian may also ask
to see financial statements, licenses, identification and authorization
documents from individuals claiming authority to represent the entity or other
relevant documentation.”

 19 

 

 

Section 30.         Limited Recourse. The Document Custodian hereby acknowledges
and agrees that the Borrower’s obligations hereunder will be solely the
corporate obligations of the Borrower, and that the Document Custodian will not
have any recourse to any of the officers, directors, employees, personnel,
shareholders, Affiliates, members, managers, agents, partners, principals,
incorporators or agents of the Borrower, its Affiliates or their respective
successors or assigns with respect to any claims, losses, damages, liabilities,
indemnities or other obligations in connection with any transactions
contemplated hereby. Notwithstanding any other provision of this Agreement,
recourse in respect of any obligations of the Borrower hereunder will be limited
to the Loans as applied in accordance with the Credit Agreement. The provisions
of this Section 30 shall survive the termination of this Agreement for any
reason whatsoever.

 

[SIGNATURES APPEAR ON NEXT PAGE.]

 

 20 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date and year first above written.

 

  RUNWAY GROWTH CREDIT FUND INC.,   as Borrower         By: /s/ Thomas B.
Raterman      Name: Thomas B. Raterman   Title: Chief Financial Officer,
Secretary and Treasurer         KEYBANK NATIONAL ASSOCIATION,   as
Administrative Agent         By: /s/ Philip G. Turner   Name: Philip G. Turner  
Title: Executive Vice President         U.S. BANK NATIONAL ASSOCIATION,   as
Document Custodian         By: /s/ Kenneth Brandt   Name: Kenneth Brandt  
Title: Assistant Vice President

 

   

 

